Gause v 2405 Marion Corp. (2016 NY Slip Op 02020)





Gause v 2405 Marion Corp.


2016 NY Slip Op 02020


Decided on March 22, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 22, 2016

Friedman, J.P., Andrias, Saxe, Kapnick, JJ.


550 303876/12

[*1]Verlene Gause, Plaintiff-Respondent,
v2405 Marion Corp., Defendant-Appellant, Rosario Marino, Defendant.

An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, Bronx County (Wilma Guzman, J.), entered on or about April 10, 2015,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated March 2, 2016,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: MARCH 22, 2016
CLERK